Title: To Thomas Jefferson from Margaret Mitchell, 30 August 1808
From: Mitchell, Margaret
To: Jefferson, Thomas


                  
                     Honoured Sir
                     
                     New York August 30th 1808
                  
                  From a conviction I have, that You are in this City—I beg I may be honoured with your address—in order to obviate any objections that may be opposed to my Suit, lately profered to Your Excellency in person—Or that you Sir will have the goodness & condescension to Command, that I may be informed of the full particulars—of all that concerns me, from every source—especially, before my Son shall be impowered to transact any business in my home or on my behalf—as I should naturally wish to have a voice in it.
                  With great Respect
                  
                     M. Mitchell
                     
                  
               